Dawson, J.
(dissenting): With much that is said in the majority opinion I agree. Most of it ought to be the law, but it is not. The statutory qualifications for medical applicants read:
“All persons intending to practice medicine and surgery . . . shall apply to said board at any regular meeting, or at any other time or place as may be designated by the board for a license. Application shall be made in writing, and shall be accompanied by the fee hereinafter specified, together with the age and residence of the applicant, proof that he is of good moral character, and satisfactory evidence that he has devoted not less than three periods. of six months each, no two within the samé twelve months, or if after April 1, 1902, four periods of not less than six months each, no two in the same twelve months, to the study of medicine and surgery. All such candidates, except as *818hereinafter provided, shall submit to an examination of a character to test their qualifications as practitioners of medicine or surgery, and which shall embrace all those topics and subjects a knowledge of which is generally required by reputable medical colleges of the United States for the degree of doctor of medicine.” (Gen. Stat. 1915, § 10199.)
The standards of the medical profession have simply run away ahead of the statute. The statute is twenty-one years old and ought to be brought up to date; but that is the concern of the legislature, not of the judiciary.
“We- — don’t — make — law. We are bound
To interpret it as found.”
(Ironquill’s note to The State v. Lewis, 19 Kan. 260, 266.)
Furthermore, even the legislature itself cannot constitutionally abdicate its legislative functions and shift its responsibility to grade and classify colleges upon an unofficial “American Medical Association” which is not and cannot be subjected to the governmental control of this state. Nor can it authorize a state board of its creation to do so. In The State v. Crawford, 104 Kan. 141, 143, 144, 177 Pac. 360, where the powers of the legislature to delegate authority to official boards to make rules and regulations was considered, it was said:
“But none of the cases cited has ventured so far -afield as to intimate that the legislature might delegate to some unofficial organization of private persons, like the National Fire Protective Association, the power to promulgate rules for the government of the people of this state or for the management of their property, or that the legislature might prescribe punishment for breaches •of these rules. We feel certain that no such judicial doctrine has ever been announced. If assent to such a doctrine could be given, a situation would .arise where owners of property with considerable persistence might learn what these code rules were and incur the expense of making their property conform thereto, only to find that the National Fire Protective Association had reconvened in Chicago, New York, or New Orleans, and has revised the code,- and that the work and expense had to be undertaken anew. . . . Shall it be intimated that if these fire prevention regulations, these ‘national electrical cede’ rules, are oppressive, or otherwise objectionable, the property owners of this state must be referred to some voluntary and unofficial conference of underwriters and electricians, which occasionally meets here, there, or anywhere in North America, for redress of grievances?”
How would our writ of mandamus reach the “American Medical Association” to compel it to give a square deal to the medical colleges which are attended in good faith by our young people and whose courses they have faithfully pursued to completion? Was the plain*819tiff guilty of negligence in the-selection of his alma mater, The Kansas City College of Medicine and Surgery? Can it be said that he knew or should have known that that institution was persona non grata with the “American Medical Association”? And must this plaintiff, before he can practice his chosen profession in his native state, and regardless of his professional college training and his ability to pass the requisite examination, commence afresh in some “Class ‘A’ college” to learn the names of the bones in the human body and the meaning of cibus, aqua, H2O, etc., before he can hope to practice in Kansas?
I dissent.